PER CURIAM.
The summary judgment entered for the defendant below in an action for fraud is reversed because the record discloses the existence of genuine issues of material fact as to (a) whether the defendant made intentional misrepresentations to the plaintiff and (b) whether the plaintiff justifiably relied upon those misrepresentations to his financial detriment. Nessim v. DeLoache, 384 So.2d 1341 (Fla.3d DCA 1980), and eases cited; Martin v. Paskow, 339 So.2d 266 (Fla.3d DCA 1976), cert. denied, 348 So.2d 451 (Fla.1977); Alepgo Corp. v. Pozin, 114 So.2d 645 (Fla.3d DCA 1959), cert. denied, 117 So.2d 842 (Fla.1960); see Board of Public Instruction v. Everett W. Martin & Son, Inc., 97 So.2d 21 (Fla.1957); Upledger v. Vilanor, Inc., 369 So.2d 427 (Fla.2d DCA 1979), cert. denied, 378 So.2d 350 (Fla.1979).